Citation Nr: 0125305	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-06 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right flank scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 until 
April 1955.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from the January 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran currently has a right flank scar, which is 
the result of surgical treatment performed in service to 
ameliorate a kidney disorder incurred prior to enlistment in 
service; there is no indication that the kidney disorder or 
scar was otherwise aggravated in service.


CONCLUSION OF LAW

A right flank scar was the result of ameliorative surgery in 
service, and was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, and 3.159); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by current law.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R § 3.159).  In this regard, the Board notes that the 
veteran's service medical records were obtained and that a VA 
examination was performed, with a medical opinion regarding 
the etiology of the veteran's right flank scar 
symptomatology.  A review of the record confirms that all 
available records in relation to the veteran's claim of 
entitlement to service connection for residuals of a scar to 
the right flank have been obtained and associated with the 
claims file.  In a June 2001 supplemental statement of the 
case, the RO informed the veteran of the current laws 
pertaining to the VA's duty to assist.  The Board is unaware 
of any further evidence that can be obtained to assist the 
veteran.  Under these circumstances, the Board concludes that 
the VA has met its statutory duty to assist, and a decision 
on the merits of the veteran's claim is appropriate.

The veteran claims entitlement to service connection for 
residuals of a scar to the right flank.  The veteran 
maintains that he currently experiences pain due to a scar 
which was incurred when he underwent a right nephrectomy 
during service.

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2000).  Every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111; 1132; 38 C.F.R. § 3.304.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In the present case, service entrance physical examination 
results were normal in July 1953.  Upon entry into service, 
an August 1953 service medical record reflects that the 
veteran had "enuresis present intermittently" for the past 
five or six years.  The veteran reported that he had had a 
contusion at his kidney at that time.  The examiner noted no 
dysina.  In summary, service medical records indicate that in 
August 1948 (prior to service) the veteran was in a motor 
vehicle accident, in which he was thrown from a truck.  He 
was hospitalized and diagnosed with a ruptured right kidney.  
He was discharged from the hospital, but continued to have 
right flank pain.  After entering active duty, in August 
1953, the veteran again noticed right flank pain during basic 
training.  In March 1954, he underwent a right nephrectomy, 
with no complications.  The veteran's service separation 
examination report, dated in March 1955, reveals an oblique 
right flank scar.  The veteran reported a history of kidney 
disease since an automobile wreck he was in prior to service, 
in 1948.  The veteran reported that he was diagnosed with a 
punctured kidney, and he has had intermittent pain in his 
right flank. 

Following service separation, the veteran submitted a June 
1955 report from J.M. McLaughlin, M.D., who noted that the 
veteran had a surgical scar on the right flank, which was 
well healed, and without tenderness.  In August 1955, the 
veteran underwent a VA examination, which revealed a scar on 
the right side, well-healed.  The examiner's impression was 
that there was no evidence of acute or chronic left renal 
disease. 

A VA scars examination was performed in December 1998.  The 
veteran reported a painful "catch" to his right flank when he 
bends over.  The examiner noted a long, diagonal, well-healed 
scar to the right flank, approximately 22 centimeters long 
consistent with his history of surgery for removal of his 
right kidney.  The veteran had no ulcerations, or keloid 
formations.  The examiner noted some mild tissue loss under 
the scar area consistent with his surgery, but there was no 
limitation of function evident to scar formation.  The 
veteran was diagnosed with intermittent right flank pain, 
possibly due to a prior nephrectomy performed during service. 

A March 1999 VA outpatient treatment record contains a 
diagnosis of chronic abdominal pain of an unspecified 
etiology.  A CT of the abdomen was performed in March 1999.  
The examiner could not identify the right kidney, which is 
consistent with a history of the nephrectomy. The examiner 
found a small peripheral right lower lobe noncalcified 
subpleural opacity which likely represented a focal scar.  
The examiner's impressioner was of a post right nephrectomy. 

The veteran submitted a March 1999 statement from his wife.  
She indicated that when she met the veteran in April 1955, he 
walked with a bend toward his right side, caused by the 
surgery for removal of his right kidney.  She indicated that 
she has walked that way for several years and that the 
surgery caused him a lot of pain off and on.  She also 
indicated that he "gets catches in his incision."  The 
veteran additionally submitted six statements dated from 
March 2000 to May 2000 from his friends and relatives; 
however, those statements do not attest to the veteran's 
medical condition on appeal.  Recently, the veteran also 
submitted Social Security Administration medical records, but 
those records do not pertain to the issue presently on 
appeal.

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
claim for service connection for a right flank scar, and the 
appeal is denied.  Initially, the Board notes that although 
the veteran's service entrance examination report is negative 
for any findings of a pre-existing kidney disorder, the 
record contains ample evidence that the veteran injured his 
right kidney in a motor vehicle accident prior to service.  
This fact is reported by the veteran on many occasions, and 
is not disputed.  The record reveals that upon entry into 
service, in August 1953, the veteran experienced right flank 
pain.  It was determined that the veteran had punctured his 
right kidney prior to service.  In March 1954, during active 
duty, the veteran underwent a right nephrectomy to treat his 
kidney disorder; the surgery was performed with no 
complications.  

The Board does not dispute that the veteran currently has a 
right flank scar from surgery that he underwent during 
service, to remove his right kidney.  However, as noted 
earlier in this decision, VA law is clear that "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service."  38 C.F.R. § 3.306(b)(1).  
In other words, the normal effects of surgery that is 
performed during service for the purpose of correcting a 
disorder that existed prior to service, are not subject to 
service connection, unless the disorder was aggravated by 
service.  See id.  

In the present case, the veteran underwent the right 
nephrectomy in service to cure a disorder that he developed 
prior to entering military service, i.e., a punctured right 
kidney.  There is no indication in the record that the 
veteran's kidney disorder (or the scar) was aggravated in 
service, and the surgery was described as having no 
complications.  While the veteran developed a surgical scar 
from the in-service surgery, the law is clear that 
postoperative scars for ameliorative surgery may not be 
service connected.  38 C.F.R. § 3.306(b)(1).  Moreover, as 
service connection is not in effect for residuals of a right 
nephrectomy, the veteran is not entitled to service 
connection for a right flank scar as secondary to the right 
nephrectomy.  See 38 C.F.R. § 3.310(a).  As such, there is no 
basis to award service connection for the veteran's right 
flank scar.  

The Board acknowledges the veteran's representative's 
contentions in the VA Form 646, received at the RO in March 
2001, that post-operative scars are inherently non-painful, 
while the veteran's scar is painful.  As such, the 
representative claims that the veteran should be awarded 
service connection.  However, as pertains to the facts of the 
present case, VA law does not distinguish between painful and 
non-painful scars.  Rather, the relevant regulation simply 
states that postoperative scars for in-service surgery to 
ameliorate a pre-service condition will not be considered 
service connected.  See 38 C.F.R. § 3.306(b)(1).  In light of 
the foregoing, there is no basis to award service connection 
for a right flank scar, and the appeal is denied.  The Board 
has considered the benefit of the doubt doctrine in this 
case, but as the evidence is not in relative equipoise, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 54.  


ORDER

Service connection for a right flank scar is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

